Yu, J.
(dissenting)
¶39 This case centers around a single, simple question: Did the grandparents of L.M.S., Faualuga and Billie Siufanua, produce a sufficient factual basis to warrant a full evidentiary hearing on whether they should be awarded custody of their granddaughter? Such evidentiary hearings are closely guarded by the adequate cause requirement of ROW 26.10.032, which protects families from “useless” hearings where nonparental petitioners cannot prevail on the merits. In re Custody of E.A.T.W., 168 Wn.2d 335, 348, 227 P.3d 1284 (2010). In my view, this case presents the sort of extraordinary circumstances to believe that awarding custody to the biological parent, Tony Fuga, *586would result in actual harm to L.M.S.’s growth and development. For these reasons, I respectfully dissent.
¶40 Under chapter 26.10 RCW, a nonparental third party may petition for child custody where sufficient facts exist that, if proved true, would show either that the biological parent is unfit or that custody with the parent would result in “ ‘actual detriment to the child’s growth and development.’” In re Custody of B.M.H., 179 Wn.2d 224, 235, 315 P.3d 470 (2013) (quoting E.A.T.W., 168 Wn.2d at 338). Should a petitioner meet this prima facie burden, the court must schedule a hearing to show cause why the requested order should not be granted. RCW 26.10.032(2) (“The court shall deny the motion unless it finds that adequate cause for hearing the motion is established by the affidavits, in which case it shall set a date for hearing on an order to show cause why the requested order should not be granted.” (emphasis added)). In this way, the court serves first as a gatekeeper, requiring petitioners to meet the burden threshold by affidavit “before the courthouse doors will open.” E.A.T.W., 168 Wn.2d at 346.
¶41 The trial court in this case denied the Siufanuas a show cause hearing on whether custody of L.M.S. should be awarded in their favor. In refusing to grant a hearing, the trial court impermissibly engaged in weighing facts when it found that “ [t] he child has a relationship with the father and thinks of the father as her father.” Clerk’s Papers (CP) at 61. This finding oversteps the court’s role as an initial gatekeeper. The Siufanuas had not been given an opportunity to present evidence beyond their initial declaration. Id. at 26-29. Chapter 26.10 RCW required that the trial court assume the truth of the alleged facts—not weigh them against Fuga’s competing version. EA.T.W., 168 Wn.2d at 338.
¶42 The threshold determination to be made by the court was simply whether the Siufanuas had met a prima facie burden under the statute. Id. Even in supplemental briefing, Fuga mistakenly challenges the accuracy of the Siufan-*587uas’ facts rather than the legal sufficiency for purposes of chapter 26.10 RCW. See Suppl. Br. of Resp’t at 17 (“The trial court specifically found that LMS has a relationship with [Fuga], knows him as her father, and recognizes him as such.”). The majority perpetuates this error by highlighting the numerous differences in Fuga’s recitation of facts. See majority at 571, 573.
¶43 Further, the majority improperly relies on Fuga’s recitation as evidence that the Siufanuas did not meet their burden. Id. at 581 (“Despite Fuga’s early absence in L.M.S.’s life, the record shows he had reinitiated contact with her. L.M.S. had a positive visit with Fuga and his family in 2012, during which she ‘never once left [Fuga’s] side’ and called him ‘ “[d]addy.” ’ L.M.S. recognizes Fuga as her father and has a positive relationship with him.” (citation omitted) (quoting CP at 235)), 583 (“Fuga claims he maintained occasional contact with L.M.S. and Siufanua after moving to San Diego. He also claims he provided money, diapers, and other items for L.M.S.”; “In any event, the record does not indisputably demonstrate that Fuga’s absence constitutes legal abandonment.”). But RCW 26.10.032 does not call on the trial court to engage in fact-finding at this stage, and our jurisprudence requires only that the Siufanuas provide sufficient facts that would support adequate cause if proved true. E.A.T.W., 168 Wn.2d at 342-43 (citing Greico v. Wilson, 144 Wn. App. 865, 875, 184 P.3d 668 (2008)). In truth, Fuga’s recitation of facts is completely irrelevant to the question before the trial court at that time and to the question before us now.
¶44 The Court of Appeals compounded the trial court’s error in a different way. In affirming, the court noted that “[t]here is no allegation that LMS has a special need. Nor is there evidence in the record that Fuga is currently unable to meet LMS’s needs.” In re Custody of L.M.S., No. 72938-1-I, slip op. at 6 (Wash. Ct. App. Feb. 8, 2016) (unpublished), https://www.courts.wa.gov/opinions/pdf/ 729381 .pdf. Although a similar argument regarding a parent-like *588relationship was raised in B.M.H., this statement by the court reveals a misunderstanding of both the standard for third party custody petitions as well as the determinative facts in B.M.H. Although we have found evidence of actual detriment where a nonparent enjoys a parent-like relationship and the child has a special need that the biological parent would be ill equipped to manage, we have never before drawn a bright-line rule that a special need is a requisite to proving actual detriment. The majority’s holding today brings us closer to such an implicit rule. Majority at 579 (“We have suggested that absent these ‘extreme and unusual circumstances,’ a parent-like relationship with a child is insufficient to demonstrate adequate cause.”).
¶45 Further, the Court of Appeals misunderstood the operative facts underlying our holding in B.M.H. In that case, a stepfather who had raised B.M.H. since birth alongside his wife, the biological mother, petitioned for custody after the mother threatened to move the child out of the area. B.M.H., 179 Wn.2d at 230. The trial court, following the recommendations of an assigned guardian ad litem, found that adequate cause existed to proceed to a show cause hearing. Id. at 233. We reversed on discretionary review, noting that while “the importance of preserving fundamental psychological relationships and family units was part of the court’s analysis” in prior cases, those cases also included “more extreme and unusual circumstances” such as a child’s special needs. Id. at 239. Importantly, the emphasis of our review was on the importance of preserving the stepfather’s relationship with the child in a case where the biological parent already had custody and had been raising the child since birth. Id. at 238. We held that the stepfather’s allegations, if proved, “would not meet the high burden of showing that [the mother] is unfit or that her continued custody of B.M.H. would result in actual detriment to his growth and development.” Id. at 234 (emphasis added).
¶46 Unlike B.M.H., the crux of this case is not “moving a child away from a nonparent to whom the child is bonded.” *589L.M.S., No. 72938-1-I, slip op. at 6. Rather, this case is about moving a child to a parent with whom the child is allegedly not bonded in any way and to a parent who did not claim to be her father or pay child support until ordered to do so by the court. Accordingly, the facts of this case may be distinguished from B.M.H. in that the focus is not on the harm of breaking L.M.S.’s bond with the Siufanuas but in the harm of handing her to a complete stranger. See CP at 5 (“The father is a stranger to this child as he abandoned her when she was one (1) . . . [and] has shown no interest in her academics or extracurricular activities, or any aspect of her life.”).
¶47 We have stated that the actual detriment standard, when properly applied, results in the nonparent meeting this substantial burden only in “ ‘extraordinary circumstances.’ ” In re Custody of Shields, 157 Wn.2d 126, 145, 136 P.3d 117 (2006) (quoting In re Marriage of Allen, 28 Wn. App. 637, 649, 626 P.2d 16 (1981)). The Siufanuas claim that “ [t] his child has no memory of this father,” who is “a stranger coming to take her away.” CP at 28. In fact, the Siufanuas successfully obtained a restraining order on behalf of themselves and L.M.S. against Fuga just two weeks after Fuga petitioned for custody. Id. at 8-10. These are certainly extraordinary circumstances. If the Siufanuas’ claims are proved true, it means more than simply the loss of the only parental figures this young girl has ever known; it also means that L.M.S. must now be raised by a father she allegedly does not know and has no attachment to. It means the loss of childhood friends and classmates, the loss of stability, the loss of familiarity and comfort with her home and her surroundings, and loss of contact with her mother, whose parental rights have not been terminated. It means being treated as a commodity to be shipped off to a different state to live with a man who, while certainly fit to parent, nonetheless made the decision to abandon his child in her infancy and expressed only minimal desire to be a part of her life up until this point if the Siufanuas’ allegations are proved true. L.M.S., No. 72938-1-I, slip op. at 2.
*590¶48 I agree with the majority that the allegation of Fuga’s prior domestic assault and abandonment, if proved true, does not meet the burden to show that Fuga is unfit. And, it may be that at a show cause hearing, the court would determine that Fuga’s version of the facts are correct and that no actual detriment would occur to L.M.S.’s growth and development. Nonetheless, the Siufanuas have presented facts that, if proved true, show Fuga to be a complete stranger who arrived to take this young child away without warning, even appearing a second time with a police officer in tow who later commanded Fuga to leave. CP at 6. These unique allegations by the Siufanuas present adequate cause to believe that a change in custody might result in actual detriment to the growth or development of this young girl. “Just as parents’ constitutional rights are long established, it is also true that children have rights regarding their well-being that are important factors properly guiding courts’ custody decisions. Recognition of these rights is not offensive to the constitution.” E.A.T.W., 168 Wn.2d at 346 (footnote omitted); see In re Parental Rights to K.M.M., 186 Wn.2d 466, 477, 379 P.3d 75 (2016). It is thus no great stretch of the imagination to believe that “ [t] his child will be emotionally and mentally harmed with the father taking her away from everything and everyone she knows . . . .” CP at 28.
¶49 The Siufanuas—and, indeed, L.M.S. herself—deserve an opportunity to scratch beneath the surface and demonstrate the actual harm inherent to removing a child from the only home she has ever known and placing her with an absentee father in a different state. They may fail to provide sufficient evidence at a show cause hearing, but such a hearing would certainly not be “useless” under these facts. E.A.T.W., 168 Wn.2d at 348 (“The primary purpose of this threshold requirement for adequate cause ... is, among other things, to prevent a useless hearing.” (citing In re Marriage of Lemke, 120 Wn. App. 536, 540, 85 P.3d 966 (2004)). The majority disagrees, holding that no harm could *591result to a nine-year-old girl’s growth and development when she is taken away suddenly by a total stranger who happens to be a fit parent. For these reasons, I respectfully dissent.
Madsen, González, and Gordon McCloud, JJ., concur with Yu, J.